Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 06/27/2021.
Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108140848, filed on 11/11/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 1 recites producing test data, comprising: a 
The following limitations recite a judicial exception. The limitation produce fuzzing data at least according to the first test data and the second test data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Where the “processor” language in the context of this claim encompasses the user to manually produce fuzz data according to the first test data and the second test data and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements which do not integrate the claim into a practical application. The limitations store/receive first test data for testing at least one first device and second test data for testing a second device, wherein the first test data and the second test data both conform to a protocol step is recited at a high level of generality which are merely additional pre-activity solution for gathering data and is a form of insignificant extra-solution activity. Further the step, transmit the fuzzing data to the second device so as to test the second device step is a post solution activity which 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing and transmitting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Claims 2-3, 5-10 are rejected under the same rationale of claim 1 for no additional elements to integrate into a practical application nor provide an inventive concept.
Claims 11-13 and 15-20 are also rejected under the same rationale as claim set 1-3 and 5-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, 5, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 2015/0319072 A1) in view of Woolley et al. (US 2018/0359273 A1).

Regarding claim 1, Chakrabarti et al. discloses
A system for producing test data, comprising: 
a storage, configured to store first test data for testing capability of at least one first device [against cyberattacks] and second test data for testing capability of a second device [against cyberattacks], wherein the first test data and the second test data both conform to a protocol ([0047] discloses FTM storage containing test message identifiers, fuzzed data IDs, and/or test configuration related information as further illustrated in Fig. 1. [0029] discloses testing one or more DUT 106. [0032] discloses test messages that conform to one or more protocols as further illustrated in Fig. 2. Therefore, FTM storage can obtain test messages for testing first DUT and further obtain test data test messages for second DUT. Where the fuzzed data is generated to test security flaws [0033]); 
a processor electrically connected with the storage, configured to produce fuzzing data at least according to the first test data and the second test data ([0032] discloses a fuzz testing module FTM generating test messages that include fuzzed data which conform to a protocol. Where FTM is executing on a processor and ; and 
a transceiver electrically connected with the processor, configured to transmit the fuzzing data to the second device so as to test the second device with the fuzzing data in a testing mode against multifaceted [cyberattacks] ([0114] discloses FTM 102 transmitting test messages including fuzzed data to DUT 106 which can be the second DUT as [0029] disclosed testing one or more DUT 106. Where the FTM would inherently contain a transceiver for transmitting the test messages including the fuzzed data to the DUT and to test security flaws as disclosed in [0033]. Further, when multiple DUT 106 are being tested against security flaws, the testing mode would be against a multifaceted security attack).
Chakrabarti et al. lacks explicitly
testing mode against cyberattacks
Woolley et al. teaches
testing mode against cyberattacks (Woolley et al. [0041] teaches testing LRUs through smart fuzzing in order to make the target LRU resistant to cyber-attacks. Therefore, through the fuzzer and the monitor of the testing system 100 as illustrated in Fig. 1, testing against cyberattacks is performed), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakrabarti et al. to incorporate the 

Regarding claim 3, Chakrabarti et al. further discloses
The system for producing the test data of Claim 1, 
wherein the processor is further configured to merge the first test data and the second test data so as to produce the fuzzing data ([0038] discloses a test plan where the test plan would merge multiple test messages including the fuzzed data in order to generate a test plan and test the DUT [0070]).

Regarding claim 5, Chakrabarti et al. further discloses
The system for producing the test data of Claim 1, 
wherein the processor is further configured to: 
mutate the first test data and the second test data ([0032] discloses the FTM to generate test messages that include fuzzed data that modify the test messages to include random, invalid, or unexpected data for testing the DUT as further illustrated in Fig. 2); and 
merge the mutated first test data and the mutated second test data so as to produce the fuzzing data ([0038] discloses a test plan where the test plan would merge multiple test messages including the fuzzed data in order to generate a test plan and test the DUT [0070]).

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 1. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 3. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 15, it’s directed to a method having similar limitations cited in claim 5. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 2015/0319072 A1) in view of Woolley et al. (US 2018/0359273 A1) and further in view of Yew et al. (US 20170187585 A1).

Regarding claim 2, Chakrabarti et al. in view of Woolley et al. combination teach
The system for producing the test data of Claim 1,
The combination lacks
wherein the first test data is transmitted from the at least one first device to the transceiver, and the second test data is transmitted from the second device to the transceiver
Yew et al. teaches
wherein the first test data is transmitted from the at least one first device to the transceiver, and the second test data is transmitted from the second device to the transceiver (Fig. 1 illustrates the field devices connected to gateway device in which test data from each device is transmitted to the host computing device [0022] and [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chakrabarti et al. and further in view of Woolley et al. to incorporate the teachings of Yew et al. to “wherein the first test data is transmitted from the at least one first device to the transceiver, and the second test data is transmitted from the second device to the transceiver” in order to efficiently permit exhaustive testing by using test data from a plurality of field devices and allow a thorough analysis of all the data by storing all the test data within a storage.

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 2. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 2015/0319072 A1) in view of Woolley et al. (US 2018/0359273 A1) and further in view of Takawale et al. (US 2019/0213115 A1).

Regarding claim 4, 
The system for producing the test data of Claim 1, 
wherein the processor is further configured to: 
merge the first test data, the second test data and the third test data so as to produce the fuzzing data ([0038] discloses a test plan where the test plan would merge multiple test messages including the fuzzed data in order to generate a test plan and test the DUT [0070]).
Chakrabarti et al. in view of Yew et al. combination lacks
produce third test data conforming to the protocol based on the first test data and the second test data via a machine-learning model; and 
Takawale et al. teaches
produce third test data conforming to the protocol based on the first test data and the second test data via a machine-learning model ([0012] teaches the concept of an AI model generating optimized test cases and test data based on test cases and test data. Where this in combination with Chakrabarti et al. which taught the multiple test messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Takawale et al. to “produce third test data conforming to the protocol based on the first test data and the second test data via a machine-learning model” in order to efficiently optimize test data to enable more accurate test results when testing the device under test. This further permits decreased system testing costs by testing efficiently and saving resources.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 4. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 2015/0319072 A1) in view of Woolley et al. (US 2018/0359273 A1) and further in view of Cakmak et al. (US 2019/0163666 A1).

Regarding claim 6, the combination teaches
The system for producing the test data of Claim 1, 
the combination lacks explicitly
wherein the processor is further configured to determine weights of mutation patterns of the first test data and the second test data according to a result of testing the second device at a previous round.
Cakmak et al. teaches
wherein the processor is further configured to determine weights of mutation patterns of the first test data and the second test data according to a result of testing the second device at a previous round ([0026-0027] teaches weights being applied to each feature within each record of test data for generating the modified test data. [0035-0036] teaches the weights being continuously modified for the set test data through a machine learning model in order to get a larger data set and compare performance. Where by modifying the weights for the test data, the weights would have to be determine based on testing results of a previous round).


Regarding claim 16, it’s directed to a method having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 2015/0319072 A1) in view of Woolley et al. (US 2018/0359273 A1) and further in view of Keen (US 6,044,480 A) and further in view of Fujitani et al. (US 2018/0197106 A1).

Regarding claim 7, the combination teaches
The system for producing the test data of Claim 1, wherein the processor is further configured to: 
Chakrabarti et al. discloses
merge at least the adjusted first test data and the second test data so as to produce the fuzzing data ([0038] discloses a test plan where the test plan would merge multiple test messages including the fuzzed data in order to generate a test plan and test the DUT [0070] where the adjustment of data is cured by Fujitani et al.).
the combination lacks
divide the first test data into a plurality of first blocks; 
divide the second test data into a plurality of second blocks which correspond to the first blocks respectively, and calculates a rate of difference of each second block; 
adjust content of one or more first blocks according to that of corresponding second block(s) respectively to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold; and
Keen teaches
divide the first test data into a plurality of first blocks ([col. 4, lines 46-54] teaches network interface dividing a test message into a plurality of segments and converting the segments in to the format that complies with the predetermine protocols used by the communication network as further illustrated in Fig. 6. [col. 1, lines 23-27] teaches a plurality of test messages may be transmitted and split into many data segments.); 
divide the second test data into a plurality of second blocks which correspond to the first blocks respectively ([col. 4, lines 46-54] teaches network interface dividing a test message into a plurality of segments and converting the , and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Keen to “divide the first test data into a plurality of first blocks and divide the second test data into a plurality of second blocks which correspond to the first blocks respectively” in order to efficiently optimize test data by modifying the test data according to each protocol and test environment. Dividing data into blocks further increases overall security of a network.
Fujitani et al. teaches
calculates a rate of difference of each second block ([0096] teaches a degree of difference between first data and second data)
adjust content of one or more first blocks according to that of corresponding second block(s) respectively to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold ([0096] further teaches replacing the farthest-from-target training data with the target training data when the degree of difference is smaller as further illustrated in Fig. 7 elements S270 and S320. Where the farthest-from-target training data set is conceptually similar to the first blocks and the target training data set is ; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination to incorporate the teachings of Fujitani et al. to “calculates a rate of difference of each second block adjust content of one or more first blocks according to that of corresponding second block(s) respectively to produce adjusted first test data, as the rate of difference of the corresponding second block(s) is lower than a preset threshold” in order to efficiently and automatically optimize test data to be included within a test environment by determining data to be replaced through machine learning.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 7 in addition to mutating the adjusted first test data and second test data which is cured by Fujitani et al. and the mutation taught by Chakrabarti et al. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 7 above in addition to Keen in view of Fujitani et al.

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 9. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 2015/0319072 A1) in view of Woolley et al. (US 2018/0359273 A1) and further in view of Takawale et al. (US 2019/0213115 A1) and further in view of Keen (US 6,044,480 A) and further in view of Fujitani et al. (US 2018/0197106 A1).

Regarding claim 8, it’s directed to a system having similar limitations cited in claim 4 in addition to producing adjusted first test data and second test data which is cured by Fujitani et al. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 4 above in addition to Keen in view of Fujitani et al.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. (US 2015/0319072 A1) in view of Woolley et al. (US 2018/0359273 A1) and further in view of Cakmak et al. (US 2019/0163666 A1) and further in view of Keen (US 6,044,480 A) and further in view of Fujitani et al. (US 2018/0197106 A1).

Regarding claim 10, it’s directed to a system having similar limitations cited in claim 6 in addition to producing adjusted first test data and second test data which is cured by Fujitani et al. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 6 above in addition to Keen in view of Fujitani et al.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 10. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.

Response to Arguments
Applicant's arguments filed 06/27/2021 regarding the 101 rejection have been fully considered but they are not persuasive. 
Regarding the remark that Limitation B is not a post-solution activity, the examiner respectively disagrees and would like to point out that transmitting the fuzzing data to the second device so as to test the device is a post-solution activity since its merely providing data to another device and not intrinsic to the invention. Further, limitations A and B are merely planning to execute and test the device however, the claim does not actually execute the test and produce the result of the execution.
Regarding the remark that Limitation B cannot be performed in one’s mind, the examiner agrees and would like to point out that the limitation is a post-solution activity while limitation A may be performed in the mind as further illustrated in Figs. 3A-3B in which fuzzing data is being produced by swapping out the B11 column with B21.
The examiner recommends positively adding a limitation to recite the actual execution of the tests which require the fuzzing data as input in order to test against multifaceted cyberattacks. Further, integrating the machine-learning model of claim 4 into claim 1 would also overcome the 101 rejection.
Applicant’s arguments with respect to claim(s) 1-20 regarding 103 rejection have been considered but are moot because the new ground of rejection relies on a new .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include El-Alfy et al. teaching detecting cyber-attacks on wireless mobile networks using multicriterion fuzzy classifier with genetic attribute selection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193    

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193